Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ernest Estes Reg. No.: 76133 on 2/18/2022.

The application has been amended as follows:
29.	A system configured to receive location metadata associated with an audio object, wherein the location metadata defines a position of the audio object in an audio scene, the system comprising:
a processor configured to perform the following:


wherein estimating whether the audio object includes dialog comprises: 
computing a speed of the audio object based on location metadata associated

estimating, based on said speed, whether the audio object includes dialog.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “estimating, based on the location metadata, whether the audio object includes dialog; …. and wherein estimating whether the audio object includes dialog comprises: computing a speed of the audio object based on location metadata associated with different time frames; and estimating, based on said speed, whether the audio object includes dialog.”

Related References
CN 104882145A discloses estimating audio object space velocity on the duration of the associated audio segment, wherein the space velocity indicates audio object moving speed of move in the space and the audio object can continuously move. Such reference fails to recite the limitations.

Dauphiny et al (US Patent No.: 10335688) discloses receiving data indicating a selection of at least one set of coordinates defining a position within a three-dimensional virtual environment and generating an audio signal having a tempo, such as a pulse or 

Ramabadran et al (US Publication No.: 20140278392) discloses using location information to determine the velocity of a device by receiving location data updates via GPS. Such reference fails to recite the limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LINDA WONG/Primary Examiner, Art Unit 2655